MEMORANDUM ***
Jean Claude Marie Deravin was indicted for being an illegal alien in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5). Deravin entered a conditional guilty plea to that charge.
When Deravin purchased the weapon in question, a Ruger Super Redhawk, he was in the United States legally with a F-l student visa, and he possessed a valid hunting license. Deravin’s visa expired on September 5, 2003 and, after leaving school in the fall of 2003, he remained in the United States illegally. Two years later, on October 27, 2005, Deravin was arrested as an illegal alien in possession of a firearm—Ruger.
On appeal, Deravin argues that he is entitled to the defense of entrapment by estoppel because he was permitted to purchase the Ruger in July of 2003, when he had a valid student visa and a valid hunting license, and then was permitted to purchase two additional guns in November 2003, after his student visa had expired. Deravin argues that the erroneous advice he received regarding his ability to lawfully purchase the two guns in November validated his belief that he could continue to legally possess the Ruger. We disagree.
At the time of Deravin’s arrest in 2005, the estoppel defense did not work. Any information Deravin may have received from an authorized government official at the time he first acquired the Ruger could not provide an estoppel defense two years later after Deravin’s status changed from an alien who was in the United States legally to an alien who was here illegally. Nor can Deravin’s November 2003 purchases of the two additional guns support a defense of entrapment by estoppel with respect to the Ruger. See United States v. Batterjee, 361 F.3d 1210, 1216-17 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.